-1-
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                           HAUXWELL v. HENNING
                              Cite as 291 Neb. 1




        Selma B. H auxwell, appellee, v. H.W. Ferdinand
            Henning et al., appellees, and Ryan R.
                 H anzlick et al., appellants.
                                 ___ N.W.2d ___

                       Filed June 5, 2015.   No. S-14-523.

 1.	 Quiet Title: Equity. A quiet title action sounds in equity.
 2.	 Injunction: Equity. An action for injunction sounds in equity.
 3.	 Equity: Appeal and Error. On appeal from an equity action, an appel-
      late court tries factual questions de novo on the record and, as to ques-
      tions of both fact and law, is obligated to reach a conclusion independent
      of the conclusion reached by the trial court.
 4.	 Statutes: Appeal and Error. Statutory interpretation presents a ques-
      tion of law, for which an appellate court has an obligation to reach
      an independent conclusion irrespective of the decision made by the
      court below.
 5.	 Standing: Jurisdiction: Parties. A party must have standing before a
      court can exercise jurisdiction, and either a party or the court can raise a
      question of standing at any time during the proceeding.
  6.	 ____: ____: ____. Only a party that has standing—a legal or equitable
      right, title, or interest in the subject matter of the controversy—may
      invoke the jurisdiction of a court or tribunal.
 7.	 Taxes. Neb. Rev. Stat. § 77-1844 (Reissue 2009) lays out the condi-
      tions precedent that must be satisfied before a party may question title
      acquired by tax deed, even if title under a tax deed is void or voidable.
 8.	 ____. A party can satisfy the tax requirement under Neb. Rev. Stat.
      § 77-1844 (Reissue 2009) simply by paying the taxes before or during
      the trial, or before final judgment.
  9.	 ____. The showing of taxes paid must be made by the evidence and not
      by the pleadings alone.
10.	 ____. Under Neb. Rev. Stat. § 77-1842 (Reissue 2009), a defendant’s tax
      deeds are presumptively valid.
                                   -2-
                      Nebraska A dvance Sheets
                       291 Nebraska R eports
                         HAUXWELL v. HENNING
                            Cite as 291 Neb. 1

11.	 ____. A county treasurer’s tax deed is presumptive evidence that all
     things whatsoever required by law to make a good and valid tax sale and
     vest title in the purchaser were done.
12.	 Injunction: Property: Trespass. It is only when the nature and fre-
     quency of trespasses are such as to prevent or threaten the substantial
     enjoyment of the rights of possession and property in land that an
     injunction against future trespass will be granted.

  Appeal from the District Court for Furnas County: David
Urbom, Judge. Reversed and remanded for further proceedings.
  Robert S. Lannin and Wesley Bottorf, Senior Certified Law
Student, of Shively & Lannin, P.C., L.L.O., for appellants.
   Roger L. Benjamin, P.C., for appellee Selma B. Hauxwell.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.
   Heavican, C.J.
                      NATURE OF CASE
   Ryan R. Hanzlick and his wife acquired two tracts of land
through treasurer’s tax deeds. A trust controlled by Hanzlick
subsequently acquired title to the two tracts by quitclaim deed.
The trust and Hanzlick and his wife in their individual capaci-
ties are the defendants-appellants (collectively referred to as
“the Hanzlicks”). Selma B. Hauxwell, the plaintiff-appellee
and the adjacent property owner, does not appear in the
official records of the county register of deeds as the owner
of the two tracts, but had allegedly been using those tracts
since 1971.
   After the Hanzlicks acquired the property, Hauxwell filed
a complaint seeking to quiet title by claim of adverse posses-
sion. The Hanzlicks filed a counterclaim asking the district
court to find that they were the owners of the two tracts and
to eject and enjoin Hauxwell from the property. The district
court found that Hauxwell had acquired title to the property
through adverse possession and did not address any other
issues regarding the tax deeds. The Hanzlicks now appeal. We
                               -3-
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                      HAUXWELL v. HENNING
                         Cite as 291 Neb. 1

find the district court erred in determining that Hauxwell had
standing to challenge the tax deeds and in failing to address
the Hanzlicks’ counterclaims.
                         BACKGROUND
   Hauxwell, along with her first husband, purchased a parcel
of land (Broeker land) in Furnas County, Nebraska, in 1959.
Hauxwell’s first husband later passed away, and Hauxwell
subsequently remarried. Hauxwell is still the record owner of
the Broeker land. Hanzlick, as trustee of Midwest Investments
Irrevocable Trust, is recorded in the official records as the
owner of two tracts of land (Tracts 1 and 2) adjacent to the
Broeker land. Tracts 1 and 2, collectively, consist of approxi-
mately 21.45 acres. There is a former open-pit silica mine on
the first tract, and the second tract consists of 2 acres and is a
“deeded easement” across the Broeker land to reach the nearby
county road. Hanzlick acquired Tracts 1 and 2 by treasurer’s
tax deeds in 2010. Hanzlick and his wife deeded title of the
tracts to the trust by quitclaim deed.
   Hauxwell currently resides in an assisted living facility in
Arapahoe, Nebraska. Ihling Lee Carskadon, Jr., is Hauxwell’s
son and her attorney in fact. Carskadon testified at trial that
he has performed work on Tracts 1 and 2 since at least 1971,
including controlling the musk thistle and shearing cedar trees
on the property. Before 2001, Carskadon’s cattle would regu-
larly graze on Tracts 1 and 2. In 2001, Carskadon began renting
out the Broeker land and Tracts 1 and 2 to a neighbor. Besides
Hauxwell’s family or tenants, no one else has had access to
the property since 1971. Carskadon, however, did testify that
neither he nor anyone else in his family has paid any property
taxes for either tract. Further, the record does not demonstrate
that Carskadon or anyone in the family tendered payment of
the taxes to either the county or the Hanzlicks.
   The Hanzlicks purchased the tax certificates for Tracts 1 and
2 from the Furnas County treasurer in October 2007. Hanzlick
testified that he inspected the land and found no evidence that
anyone was using the property at that time. Carskadon agreed
                              -4-
                   Nebraska A dvance Sheets
                    291 Nebraska R eports
                     HAUXWELL v. HENNING
                        Cite as 291 Neb. 1

that the cattle would not have been on either tract at the time
Hanzlick inspected the property.
    The Hanzlicks sent notice by certified mail to the record
owner, Caspar F. Henning, on July 10, 2010. Notices were
sent to Henning’s last known residence, along with the last
two known addresses of Henning’s heir. All three notices were
returned unopened to the Hanzlicks. On July 15, 22, and 29,
the Hanzlicks published notice in a Furnas County weekly
newspaper. On November 30, the Hanzlicks presented an affi-
davit of service to the Furnas County treasurer and received
and recorded the treasurer’s tax deeds for Tracts 1 and 2. The
trust then acquired title by a quitclaim deed from Hanzlick
and his wife, also recorded on November 30, and by a correc-
tive quitclaim deed from Hanzlick and his wife recorded on
February 25, 2013.
    According to Hauxwell’s brief, 42 days after acquiring
the deed, the Hanzlicks sent a letter to Hauxwell indicating
that the Hanzlicks now owned Tracts 1 and 2 and that they
believed Hauxwell was using the land. At trial and in her brief,
Hauxwell argues that the fact the Hanzlicks sent this letter
indicates the Hanzlicks knew Hauxwell was in actual posses-
sion of the property and did not give her notice. Hauxwell
argues that this renders the tax deed invalid.
    Hauxwell filed a complaint seeking the district court quiet
title to Tracts 1 and 2 by claim of adverse possession. The
Hanzlicks’ answer and counterclaim requested that the court
find the Hanzlicks are the owners of Tracts 1 and 2 and to
eject and enjoin Hauxwell from the property. The Hanzlicks
appeared pro se at trial, but are now represented by counsel
on appeal.
    The district court determined that Hauxwell had been in
adverse possession under a claim of ownership for more than
10 years. Therefore, the district court quieted title in favor of
Hauxwell. The district court’s order did not explicitly rule on
whether Hauxwell had standing to challenge the tax deeds,
whether the tax deeds were validly issued, or any of the
Hanzlicks’ counterclaims. However, given the district court’s
                                    -5-
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                           HAUXWELL v. HENNING
                              Cite as 291 Neb. 1

ultimate disposition of the case, it can be implied the district
court determined that Hauxwell had standing and that the
tax deeds were void. The Hanzlicks now appeal the district
court’s judgment.
                  ASSIGNMENTS OF ERROR
   The Hanzlicks assign, consolidated and restated, that the
district court erred in (1) finding that Hauxwell had standing
to challenge the tax deed, (2) granting Hauxwell’s request to
quiet title to Tracts 1 and 2 by claim of adverse possession,
and (3) not addressing the Hanzlicks’ counterclaims.
                   STANDARD OF REVIEW
   [1-3] A quiet title action and an action for injunction both
sound in equity.1 On appeal from an equity action, an appel-
late court tries factual questions de novo on the record and,
as to questions of both fact and law, is obligated to reach
a conclusion independent of the conclusion reached by the
trial court.2
   [4] Statutory interpretation presents a question of law, for
which an appellate court has an obligation to reach an inde-
pendent conclusion irrespective of the decision made by the
court below.3
                         ANALYSIS
                    H auxwell’s Complaint
   [5-7] On appeal, the Hanzlicks assign that the district court
erred in determining Hauxwell has standing to challenge the
treasurer’s tax deeds. A party must have standing before a
court can exercise jurisdiction, and either a party or the
court can raise a question of standing at any time during the

 1	
      See, Ottaco Acceptance, Inc. v. Larkin, 273 Neb. 765, 733 N.W.2d 539
      (2007); Lambert v. Holmberg, 271 Neb. 443, 712 N.W.2d 268 (2006).
 2
Rice v. Bixler, 289 Neb. 194, 854 N.W.2d 565 (2014).
 3	
      Underwood v. Nebraska State Patrol, 287 Neb. 204, 842 N.W.2d 57
      (2014).
                                       -6-
                         Nebraska A dvance Sheets
                          291 Nebraska R eports
                            HAUXWELL v. HENNING
                               Cite as 291 Neb. 1

proceeding.4 Only a party that has standing—a legal or equi-
table right, title, or interest in the subject matter of the con-
troversy—may invoke the jurisdiction of a court or tribunal.5
Neb. Rev. Stat. § 77-1844 (Reissue 2009) lays out the condi-
tions precedent that must be satisfied before a party may ques-
tion title acquired by tax deed. These requirements must be
met “even if title under a tax deed is void or voidable.”6 This
means that Hauxwell must comply with § 77-1844 before she
would have standing to the challenge the tax deeds.7
   Section 77-1844 provides:
          No person shall be permitted to question the title
      acquired by a treasurer’s deed without first showing that
      he, or the person under whom he claims title, had title to
      the property at the time of the sale, or that the title was
      obtained from the United States or this state after the
      sale, and that all taxes due upon the property had been
      paid by such person or the persons under whom he claims
      title as aforesaid.
   [8,9] We do not need to reach the issue of whether Hauxwell
acquired title to the property through adverse possession,
because the evidence establishes that Hauxwell has not paid
taxes owed on the property. We have held that a party can sat-
isfy the tax requirement simply by paying the taxes “‘“before
or during the trial, or before final judgment.”’”8 Further, the
party needs only to show the tender of payment of taxes to
the treasurer.9 The showing of taxes paid must be made by the
evidence and not by the pleadings alone.10

 4	
      Frenchman-Cambridge Irr. Dist. v. Dept. of Nat. Res., 281 Neb. 992, 801
N.W.2d 253 (2011).
 5	
      Thompson v. Heineman, 289 Neb. 798, 857 N.W.2d 731 (2015).
 6	
      Larkin, supra note 1, 273 Neb. at 772, 733 N.W.2d at 547.
 7	
      See id.
 8	
      Larkin, supra note 1, 273 Neb. at 774, 733 N.W.2d at 548 (quoting Cornell
      v. Maverick Loan & Trust Co., 95 Neb. 842, 147 N.W. 697 (1914)).
 9	
      See Larkin, supra note 1.
10	
      Id.
                                    -7-
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                           HAUXWELL v. HENNING
                              Cite as 291 Neb. 1

   Hauxwell did not plead or demonstrate through evidence
that payment of the past due taxes was ever made or ten-
dered to the treasurer or to the Hanzlicks. Therefore, under
§ 77-1844, Hauxwell does not having standing to challenge the
tax deeds and Hauxwell’s complaint must be dismissed. The
district court erred in implicitly determining that Hauxwell
had standing under § 77-1844 to question title.
   Because Hauxwell does not have standing to chal-
lenge the tax deeds, we do not reach the issue of whether
Hauxwell had previously acquired title to Tracts 1 and 2 via
adverse possession.
                    H anzlicks’ Counterclaim
   The Hanzlicks assign that the district court erred in dismiss-
ing their counterclaim and not addressing their claims to the
property. Other than dismissing the claims, the district court
failed to address the Hanzlicks’ counterclaims in any way.
The Hanzlicks’ counterclaim requested the district court to
eject Hauxwell from the premises and enjoin Hauxwell from
future trespass.
   [10,11] The Hanzlicks are correct that under Neb. Rev.
Stat. § 77-1842 (Reissue 2009), the Hanzlicks’ tax deeds
are presumptively valid. “[A] county treasurer’s tax deed is
presumptive evidence that all things whatsoever required by
law to make a good and valid tax sale and vest title in the
purchaser were done.”11 The presumption may be rebutted
by a party attacking the validity of the deed.12 But because
Hauxwell does not have standing to challenge the deeds, she
cannot rebut the presumption and we must presume the deeds
are valid.
   [12] Merely having title to the property, however, does
not automatically guarantee a right to an injunction against
future trespass. It is only when “‘the nature and frequency of

11	
      Ottaco Acceptance, Inc. v. Huntzinger, 268 Neb. 258, 264, 682 N.W.2d
232, 237 (2004).
12	
      Id.
                                     -8-
                        Nebraska A dvance Sheets
                         291 Nebraska R eports
                           HAUXWELL v. HENNING
                              Cite as 291 Neb. 1

trespasses are such as to prevent or threaten the substantial
enjoyment of the rights of possession and property in land’”
that an injunction against future trespass will be granted.13
It is unclear from the record who is currently occupying the
land or whether there is any threat that Hauxwell will trespass
on the land in the future. Therefore, we remand the cause
for further proceedings on the issue of whether an injunction
is necessary.
                         CONCLUSION
   The district court erred by not dismissing Hauxwell’s com-
plaint for lack of jurisdiction due to the failure of Hauxwell to
establish standing. Further, the district court erred in failing to
address the Hanzlicks’ counterclaims. We therefore reverse the
district court’s order quieting title in favor of Hauxwell and
remand the cause for further proceedings.
	Reversed and remanded                                                for
	 further proceedings.

13	
      Whipps Land & Cattle Co. v. Level 3 Communications, 265 Neb. 472, 487,
      658 N.W.2d 258, 270 (2003).